                                          Case 4:20-cv-01043-YGR Document 20 Filed 07/23/20 Page 1 of 1




                                   1

                                   2

                                   3                               UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    ALEXANDER STEVEN JACOBS,                          CASE NO. 20-cv-01043-YGR
                                   7                 Plaintiff,
                                                                                          JUDGMENT
                                   8           vs.

                                   9    ANDREW SAUL,
                                  10                 Defendant.

                                  11          The Court having approved the joint stipulation for voluntary remand pursuant to Sentence
                                  12   Four of 42 U.S.C. § 405(g), it is ORDERED, ADJUDGED AND DECREED that, in compliance with
Northern District of California
 United States District Court




                                  13   the Court’s prior Order, the case shall be remanded to the Commissioner of Social Security for
                                  14   further proceedings. The Clerk of the Court shall enter this judgment and close this matter.
                                  15          IT IS SO ORDERED.
                                  16

                                  17   Dated: July 23, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                  18
                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
